149 F.3d 1187
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Elmer OBERHELLMANN, beneficiary of Elmer Oberhellmann, Inc.Defined Benefit Pension Plan, Appellant,v.Brian HODAK, also known as Bryon Hodak, Fiduciary of theElmer Oberhellmann, Inc. Defined Benefit PensionPlan, Defendant,Kristin Petersen Oberhellmann, Fiduciary and Trustee of theElmer Oberhellmann, Inc. Defined Benefit Pension Plan;Kristin Petersen Oberhellmann, Individually; Joann Newman;Bradley Winters, Appellees.
No. 96-4093.
United States Court of Appeals, Eighth Circuit.
Submitted May 21, 1998.Filed May 27, 1998.

Appeal from the United States District Court for the Eastern District of Missouri.
Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD, JJ.
PER CURIAM.


1
Elmer Oberhellmann filed a notice of appeal from the district court's1 order dismissing his action.  Because that order did not dispose of Kristin Oberhellmann's counterclaim against Elmer Oberhellmann, it was not a final order and we lack jurisdiction to review it.  See 28 U.S.C. § 1291; Fed.R.Civ.P. 54(b); Thomas v. Basham, 931 F.2d 521, 522-23 (8th Cir.1991).  We therefore dismiss the appeal.



1
 The Honorable Jean C. Hamilton, Chief Judge, United States District Court for the Eastern District of Missouri